DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed September 27, 2021, for the 15/021,943 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 1-3 and 5 and the cancellation of claims 4 and 6 are noted.
Claims 1-3 and 5 are pending and have been fully considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Elizabeth Lee D’Amore on June 2, 2022.
The application has been amended as follows: 

Please amend step v) of instant claim 1 as follows:
“v) condensing the [[gas]] vapor state fluid from the biphasic liquid-vapor system in a condenser to obtain a purified fluid.”

Please amend claim 3 as follows:
3.  The method according to claim 1, wherein o C.

Please amend lines 11-13 of claim 5 as follows:
“a convergent-divergent nozzle connected to an outlet from the heating area and configured to accelerate the heated fluid to about 450 m/s thereby causing an adiabatic compression-expansion of a biphasic liquid-vapor fluid;…”

The following is an examiner’s statement of reasons for allowance: See applicant’s second argument in 2nd paragraph on page 8 of remarks.  Note that Maru teaches “[t]he injection of the high enthalpy and/or high velocity transport fluid 22 creates an aerodynamic bow shock 28 whose front 30 is located at the periphery of the stable but rarefied transport fluid 22. The shock front 30 is characterised by its abrupt change both in thermodynamic and fluid dynamic properties such as pressure, velocity, temperature and entropy. The shock front 30 typically acts as a wall by forming a pseudo-vena contracta or aerodynamic nozzle 34 and exhibits the Fabri choking effect on the working fluid 18. While the rapid rarefaction (or decrease in density) allows the transport fluid 22 to accelerate significantly, it also generates a vacuum region 36 (supersonic flow generates a low pressure or vacuum region) behind the shock front 30 where the working fluid 18 under the Fabri choking condition undergo catastrophic flashing in to the vacuum 36 so created behind the transport fluid shock front 30. There is a catastrophic flashing or break-up of the working fluid 18 under meta-stable thermodynamic conditions…partially atomising and vaporising the working fluid at the boundary of the pseudo vena contracta (aerodynamic nozzle) and flashing of the working fluid at the core of the pseudo vena contracta immediately after the aerodynamic throat of the vena contracta to form a dispersed vapour and droplet flow regime with locally supersonic flow conditions” [see page 12, last paragraph on page 13 and 1st paragraph on page 14].  Note that a shock or shock front or wave is a type of propagating disturbance that moves faster than the local speed of sound in the medium, and supersonic speed is any speed greater than the speed of sound in a medium (>Mach 1).  Further note that the instant specification notes that 450 m/s is about Mach 0.85 [see page 3 therein], which is less than the speed of sound in the medium in the nozzle.  Moreover, it appears that the occurrence of shock waves in water occurs at velocities of about 1500 m/s as evidenced by, e.g., Cioanta et al (US 2014/0305877 A1) [paragraph 0068].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571) 270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772        
June 2, 2022